Citation Nr: 1420210	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-14 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Evaluation of degenerative disc disease of the lumbar spine, initially rated as 10 percent disabling.

2.  Evaluation of residuals of a right knee injury, to include a torn anterior cruciate ligament (ACL) and torn meniscus, initially rated as 10 percent disabling.

3.  Evaluation of degenerative arthritis of the right knee, initially rated as 10 percent disabling.

4.  Evaluation of a right knee scar, initially rated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 1988 and from March 1989 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

A September 2010 rating decision assigned a temporary total rating, effective March 26, 2010, in accordance with the provisions of 38 C.F.R. § 4.30, for his service-connected residuals of a right knee injury, to include torn ACL and torn meniscus.  The Veteran's 10 percent disability evaluation for residuals of a right knee injury, to include torn ACL and torn meniscus, was re-established from May 1, 2010.  

The Virtual VA claims file has been reviewed.  Documents in that file and in the Veterans Benefits Management System are duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.

In his Substantive Appeal (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) at the RO.  He was scheduled for a Board videoconference hearing on April 8, 2013.  He failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In this case, however, the Veteran has not reported that he cannot work due to his service-connected disabilities.  Therefore, a TDIU claim is not raised by the record in this case. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously indicated, the Veteran received a temporary total evaluation as a result of surgery for his service-connected residuals of a right knee injury, to include torn ACL and torn meniscus.  According to treatment records from Trinity Hospital, he underwent a right knee arthroscopy with partial medial and lateral meniscectomy, thermal chondroplasty, debridement, and lavage in March 2010.  He also contends, through his representative, that the service-connected disabilities on appeal have worsened in the years since his last VA examination in February 2009.

The Board observes that it is unclear whether the Veteran received any treatment for his service-connected degenerative disc disease of the lumbar spine, residuals of a right knee injury, degenerative arthritis of the right knee, and right knee scar at a VA medical center.  To the extent that there are any VA medical records related to the Veteran's claims such records must be obtained and associated with his claims file prior to affording the Veteran a new VA examination.  VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

The Board notes that the Veteran's right knee surgery was performed by a private physician at Trinity Hospital.  To the extent that there are any non-VA medical records related to the Veteran's claims for increased ratings for his service-connected degenerative disc disease of the lumbar spine, residuals of a right knee injury, degenerative arthritis of the right knee, and right knee scar, such records must also be obtained and associated with his claims file.

Additionally, given that the Veteran is asserting that the symptoms of his service-connected degenerative disc disease of the lumbar spine, residuals of a right knee injury, degenerative arthritis of the right knee, and right knee scar are more severe than presently evaluated, and that he underwent right knee surgery, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected degenerative disc disease of the lumbar spine, residuals of a right knee injury, degenerative arthritis of the right knee, and right knee scar on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Lastly, the bases of the rating decisionsinvolving the knee  are not known.  The AOJ has accepted that the appellant has meniscus and ligament disability, but has rated the disorder under DC 5262.  A separate evaluation was assigned for arthritis.  It is not clear that the appellant has either a tibia or fibula impairment.  The reason for not rating under a diagnostic code for instability or a meniscus disorder is not known.  It is not clear that the rating decision complies with General Counsel opinions or guidance from compensation service.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records from any VA facility identified by the Veteran or in the record, for the period since January 2009.

2.  Contact the Veteran and ask him to identify any non-VA medical treatment received for the service-connected right knee disabilities and degenerative disc disease of the lumbar spine.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected residuals of a right knee injury, degenerative arthritis of the right knee, and right knee scar.  The claims file should be made available to the examiner for review in connection with the examination.  If the examiner is able to distinguish service-connected from non-service connected pathology, that should be accomplished.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected degenerative disc disease of the lumbar spine.  The claims file should be made available to the examiner for review in connection with the examination.  If the examiner is able to distinguish service-connected from non-service connected pathology, that should be accomplished.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

5.  The AOJ should prepare a formal rating decision that rates the knee under appropriate disagnostic codes and provide a rationale for the decision that is reached.   

6.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



